Exhibit 10.17

ORACLE CORPORATION

DIRECTORS’ STOCK UNIT AWARD NOTICE

THIS AWARD IS NOT TRANSFERABLE

 

Participant:

 

Number of Shares:

 

Address:

 

 

Grant Date:

 

 

 

Oracle Corporation, a Delaware corporation (the “Company”), hereby grants to the
Director named above (“Participant”) an award of stock units (this “Award”)
pursuant to which the Participant may acquire the number of shares of Common
Stock of the Company set forth above (the “Shares”), subject to all of the terms
and conditions set forth in the attached Directors’ Stock Unit Terms and
Conditions (“RSU Terms and Conditions”) and incorporated herein by reference
(which, together with this page, shall constitute the “Award Terms”), and
subject to the terms and conditions of the Company’s Amended and Restated 1993
Directors’ Stock Plan (the “Plan”). Unless otherwise defined herein, capitalized
terms shall have the meanings ascribed to them in the Plan or the RSU Terms and
Conditions.

Subject to the terms and conditions of the Plan and the Award Terms, this Award
shall vest and become payable in increments on each “Vest Date” specified below.

Exercisable on or after:

 

(“Vest Date”)

  Number of Shares   

 

 

 

 

The Company and Participant hereby agree to the Award Terms.

 

ORACLE CORPORATION PARTICIPANT

 

(Authorized Signature)

 

(Participant Signature)

Name:

 

Name:

 

Title:

 

Dated:

 

(mm/dd/yyyy)



--------------------------------------------------------------------------------

ORACLE CORPORATION

AMENDED AND RESTATED

1993 DIRECTORS’ STOCK PLAN

DIRECTORS’ STOCK UNIT

TERMS AND CONDITIONS

 

1. Grant. Oracle Corporation (the “Company”) has granted to the Director (the
“Participant”) named in the applicable Directors’ Stock Unit Award Notice (the
“Notice”) the number of stock units set forth in the Notice (the “Award”) under
the Company’s Amended and Restated 1993 Directors’ Stock Plan (the “Plan”). This
Award is subject to the Award Terms and the Plan. In the event of a conflict
between the terms of the Plan and the Award Terms, the terms of the Plan shall
govern. All capitalized terms not defined herein shall have the meanings
ascribed to them in the Plan or the Notice.

 

2. Company’s Obligation to Pay. Each stock unit represents the right to receive
a share of Common Stock (a “Share”) on the date the stock unit vests. Unless and
until the stock units have vested in accordance with Section 3, Participant will
have no right to settlement of any such stock units. Prior to the actual
settlement of any vested stock units, such stock units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

 

3. Settlement of the Award. This Award will be settled on the date(s) the stock
units vest or as soon thereafter as administratively practicable, but in any
event within a period of sixty (60) days following the applicable vesting date.
At the time of settlement, Participant will receive one whole Share for each
vested stock unit. The Company may, at its sole discretion, substitute an
equivalent amount of cash if the distribution of Shares is not reasonably
practicable due to the requirements under applicable law, in which case, the
amount of cash will be determined on the basis of the Fair Market Value of the
Common Stock on the applicable vesting date.

 

4. No Rights as Stockholder. The stock units underlying this Award do not carry
voting rights or rights to cash dividends. Participant shall have no rights as a
stockholder of the Company unless and until the stock units are settled by
issuing Shares to the Participant.

 

5. Termination of Award. Notwithstanding any contrary provision of these RSU
Terms and Conditions, if Participant ceases to be a Director for any or no
reason, any stock units that have not vested and Participant’s right to acquire
any Shares hereunder will immediately terminate. The Committee shall have
discretion to determine whether Participant has ceased to serve as a Director
and the effective date on which such service terminated.

 

6. Changes in Capitalization; Change of Control.

 

  a) Adjustment of Shares. In the event that the number of outstanding Shares is
changed by a stock dividend, stock split, reverse stock split, combination,
reclassification or similar change in the capital structure of the Company
without consideration, the number of stock units subject to this Award shall be
proportionately adjusted, subject to any required action by the Board or
stockholders of the Company and compliance with applicable securities laws;
provided, however, that no certificate or scrip representing fractional Shares
shall be issued and any resulting fractions of a Share shall be ignored.

 

  b) Change of Control. In the event of a dissolution or liquidation of the
Company, a merger in which the Company is not the surviving corporation (other
than a merger with a wholly-owned subsidiary or where there is no substantial
change in the stockholders of the Company



--------------------------------------------------------------------------------

  and the obligations of the Company under the Plan are assumed by the successor
corporation), the sale of substantially all of the assets of the Company, or any
other transaction described under Section 424(a) of the U.S. Internal Revenue
Code (the “Code”) wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition of all or
substantially all of the outstanding shares of the Company), this Award shall
accelerate and become vested in full prior to the consummation of such
dissolution, liquidation, merger or sale of assets.

 

  c) Acceleration Upon Unfriendly Takeover. Notwithstanding anything in
Section 6(b) hereof to the contrary, if fifty percent (50%) or more of the
outstanding voting securities of the Company become beneficially owned (as
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission) by
a person (as defined in Section 2(2) of the Securities Act and in
Section 13(d)(3) of the Exchange Act) in a transaction or series of transactions
expressly disapproved by the Board, then this Award shall automatically and
immediately accelerate and become vested in full.

 

7. Compliance with Laws and Regulations. The issuance and transfer of Shares
shall be subject to compliance by the Company and Participant with all
applicable requirements of federal, state, local or foreign securities and other
laws and with all applicable requirements of any stock exchange or national
market system on which the Common Stock may be listed at the time of such
issuance or transfer.

 

8. Transferability of Award. This Award may not be transferred in any manner
other than (a) by will, (b) by the laws of descent and distribution, or (c) by
proof to the Company’s satisfaction, in the event of Participant’s death, that
the beneficiary is entitled to receive the Award.

 

9. Tax Withholding. Participant acknowledges that, regardless of any action
taken by the Company, the ultimate liability for all income tax (including
federal, state, local and foreign tax), social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant or
deemed by the Company in its discretion to be an appropriate charge to
Participant even if legally applicable to the Company (“Tax-Related Items”), is
and remains Participant’s responsibility. Participant further acknowledges that
the Company (a) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Award, including,
but not limited to, the grant, vesting or settlement of this Award, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (b) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of this Award to reduce or
eliminate Participant’s liability for Tax-Related Items or to achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, Participant acknowledges that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

The Company shall have the right but not the obligation to require the
Participant to remit to the Company an amount of cash sufficient to satisfy any
applicable federal, state or local income and employment tax withholding
requirements prior to the delivery of the Shares.

If the Company determines to withhold taxes, Participant agrees that the Company
may satisfy such withholding by one or a combination of the following:
(1) electing to have the Company withhold from Participant’s other cash
compensation paid to Participant by the Company; (2) electing to have the
Company withhold from proceeds of the sale of Shares acquired upon vesting of
the Award, either through a voluntary sale or through a mandatory sale arranged
by the Company (on



--------------------------------------------------------------------------------

Participant’s behalf pursuant to this authorization); or (3) electing to have
the Company withhold Shares otherwise issuable upon settlement of the Award. If
the obligation for the Tax-Related Items is satisfied by withholding in Shares,
the Company will withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates. If the Shares are sold to cover
the Tax-Related Items obligations, the Company may use other applicable
withholding rates, including maximum applicable rates, in which case Participant
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the common stock equivalent. Further, if the obligation for the
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested stock units underlying this Award, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of Participant’s participation in the Plan.

Finally, Participant shall pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold or account for as a result of
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares or the
proceeds from the sale of Shares if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items as described in this
section.

 

10. Entire Agreement; Interpretation. These RSU Terms and Conditions, the Plan,
the prospectus relating to the Plan and the Notice constitute the entire
agreement of the parties and supersede all prior undertakings and agreements
with respect to the subject matter hereof; these RSU Terms and Conditions are
governed by Delaware law except for that body of law pertaining to conflict of
laws. Participant agrees to institute any legal action or legal proceeding
relating to these RSU Terms and Conditions or the Plan in state court in San
Mateo County, California, or in federal court in San Francisco, California,
United States of America. Participant agrees to submit to the jurisdiction of
and agrees that venue is proper in the aforesaid courts in any such action or
proceeding.

 

11. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or to request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.

 

12. Severability. The provisions of these RSU Terms and Conditions are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

13. 409A Disclaimer. These RSU Terms and Conditions shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify these RSU Terms and Conditions or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, including amendments or actions that would
result in a reduction in benefits payable under the Award, as the Company
determines are necessary or appropriate to ensure that this Award qualifies for
exemption from, or complies with the requirements of, Code Section 409A or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A of the Code; provided, however,
that the Company makes no representation that this Award will be exempt from, or
will comply with, Section 409A of the Code, and makes no undertakings to
preclude Section 409A of the Code from applying to this Award or to ensure that
it complies with Section 409A of the Code. For the avoidance of doubt,
Participant



--------------------------------------------------------------------------------

  hereby acknowledges and agrees that the Company will have no liability to
Participant or any other party if the grant, vesting or settlement of this Award
and the issuance of Shares or cash or any other transaction under these RSU
Terms and Conditions are not exempt from, or compliant with, Code Section 409A,
or for any action taken by the Company with respect thereto.

 

14. Additional Terms. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

15. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of these RSU Terms and Conditions shall not operate or be
construed as a waiver of any other provision of these RSU Terms and Conditions,
or of any subsequent breach by Participant or any other participant.

These terms and conditions apply to grants made on or after May 31, 2015.